Exhibit 99.1 INVESTOR CONTACT MEDIA CONTACT Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 or 44-20-7269-7205 Niamh Lyons Ph: 353-1-663-3602 MARY STUTTS TO JOIN ELAN AS SENIOR VICE PRESIDENT AND HEAD OF CORPORATE RELATIONS Dublin, Ireland; San Francisco, CA; New York, NY – November 24, 2008 – Elan Corporation, plc (NYSE: ELN) announced today that Mary Stutts will join the company as Senior Vice President and Head of Corporate Relations, effective immediately.Ms. Stutts will be based at Elan’s South San Francisco campus and report to Kelly Martin, Chief Executive Officer of Elan Corporation, plc.This is a newly created position that will focus on the creation, integration and coordination of content, message and positioning of Elan’s efforts across all areas of the company. Mr.
